JUDGMENT for the respective defendants in the above entitled causes having been reversed by the Supreme Court of the United States (212 U.S. 567), this court, on March 4th, 1909, found error in the record, judgment and proceedings of the Superior Court in and for Hartford County (see79 Conn. 163, 603), whereupon "it is considered and adjudged that said judgment be set aside and said cause be and is hereby remanded to said Superior Court, there to be proceeded with conformably to said opinion, judgment and mandate of said Supreme Court of the United States and the Constitution and laws of the United States and of this State; and that the plaintiff recover of the defendant $_____ costs of suit."
 *Page 1